Joseph Giehl was found guilty by the Probate Court of Madison County of unlawfully selling- intoxicating liquors in violation of 6.s 12-12 GC.
Subsequently he was found guilty of unlawfully possessing intoxicating liquors in violation of 6212-15 GC. A motion to quash the part of the affidavit concerning “a second offense”, on the theory that the first offense was not the same as the second offense was overruled, by the court and a fine of $500 ass'essed. This judgment was affirmed by the Appeals.
Giehl in the Supreme Court contends:
1. That the crime of possessing intoxicating liquors is not the same as unlawfully selling intoxicating liquors and therefore he did not commit a second offense.
2. That his commitment to jail by order of’ the court for his failure to pay the fine was in violation of 13717 GC. for the reason that the order of the court did not provide for credit of 60 cents per day while in jail to apply on the fine.